Name: 96/38/EC: Commission Decision of 20 December 1995 amending for the third time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  agricultural policy;  economic policy;  European Union law
 Date Published: 1996-01-13

 Avis juridique important|31996D003896/38/EC: Commission Decision of 20 December 1995 amending for the third time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) Official Journal L 010 , 13/01/1996 P. 0046 - 0048COMMISSION DECISION of 20 December 1995 amending for the third time Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) (96/38/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of the Austrian programme for the implementation of its Article 138 aid for a number of products for the period 1995 to 1999 inclusive;Whereas this programme, as modified by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1) whereas that Decision was amended by Commission Decisions 95/209/EC (2) and 95/416/EC (3); whereas by letter dated 16 November 1995 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, of a request for Commission authorization to further amend that programme; whereas that request was the subject of amendments by letter dated 13 December 1995;Whereas the request involves aid for fruit and vegetables; whereas this request involves some products not included in Decision 95/32/EC; whereas that Decision, in its Article 3, refers to possible further Decisions for products not covered by it; whereas certain fruit and vegetables are arable crops included in Decision 95/32/EC, but for which the rate of aid in that Decision is inadequate to attain the objectives of Article 138 of the Act of Accession; whereas the requests for aid for all products are in accordance with the provisions of the Act of Accession, and in particular Article 138 thereof; whereas the form of the aid on the basis of area reflects principles of the reformed common agricultural policy and so may be deemed to be appropriate; whereas, for fruits and certain vegetables, the maximum levels of aid from 1996 onwards can best be determined at a later stage,HAS ADOPTED THIS DECISION:Article 1 The Annex to Decision 95/32/EC is replaced by the Annex to the present Decision.Article 2 This Decision is addressed to the Republic of Austria.Done at Brussels, 20 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 53.(2) OJ No L 131, 15. 6. 1995, p. 34.(3) OJ No L 242, 11. 10. 1995, p. 21.ANNEX >TABLE>